Title: John Adams to John Quincy Adams, June 1784
From: Adams, John
To: Adams, John Quincy



My dear John


 June 1784



There is no Accomplishment, more usefull or reputable, or which conduces more to the Happiness of Life, to a Man of Business or of Leisure, than the Art of writing Letters. Symplicity, Ease, Familiarity and Perspicuity, comprehend all the necessary Rules. But these are not acquired without Attention and Study. The Habit you now form will go with you through Life. Spare no Pains then to begin well. Never write in haste. Suffer no careless Scroll ever to go out of your hand. Take time to think, even upon the most trifling Card. Turn your Thoughts in your Mind, and vary your Phrases and the order of your Words, that a Taste and Judgment may appear, even in the most ordinary Composition. I cannot offer you my Example, with my Precept.
